DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         RAFAEL MARQUEZ,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D18-68

                              [March 22, 2018]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case Nos. 12-6083 CF10A and 13-3667 CF10A.

   Rafael Marquez, Blountstown, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, FORST and KLINGENSMITH, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.